


Exhibit 10.20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED AS
"(CONFIDENTIAL TREATMENT REQUESTED)" IN THE TEXT, HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

AMIFOSTINE MANUFACTURING AND SUPPLY AGREEMENT

        This Agreement ("Agreement"), entered into as of the 1st day of January,
2001 (the "Effective Date"), by and between MedImmune Oncology, Inc. (formerly
U.S. Bioscience, Inc., hereinafter referred to as "MedImmune Oncology"), a
corporation duly formed and existing under the laws of the State of Delaware,
having a place of business at One Tower Bridge, 100 Front Street, West
Conshohocken, Pennsylvania 19428, and PPG Industries, Inc., having a place of
business as One PPG Place, Pittsburgh, Pennsylvania 15272, USA, and its
wholly-owned subsidiary PPG-Sipsy, having a place of business at Z.I. la Croix
Cadeau, B.P. 79, 49242 Avrille Cedex, France (Individually & Collectively
"PPG"), a corporation duly formed and existing under the laws of the State of
Pennsylvania.

WITNESSETH

        WHEREAS, the parties to this Agreement are parties to a Manufacturing
and Supply Agreement between U.S. Bioscience, Inc. and Sipsy, S.A. (the "Prior
Agreement") relating to the manufacture of amifostine;

        WHEREAS, MedImmune Oncology has certain proprietary technical
information (including, without limitation, patents, patent applications and
trade secrets) relating to the Product which has been disclosed, in part, to PPG
under the terms of the Prior Agreement and which will be disclosed, in part, to
PPG under the terms of this Agreement;

        WHEREAS, the parties desire to have this Agreement supersede the Prior
Agreement from and after the Effective Date;

        WHEREAS, MedImmune Oncology desires to contract with PPG for the
continued manufacture of amifostine (hereinafter defined in Section 1.4 and
referred to as the "Product"); and

        WHEREAS, PPG desires to manufacture the Product for MedImmune Oncology
and represents that it possesses the requisite expertise, personnel and
facilities for the manufacture and supply of Product on the terms and in the
quantities contemplated by this Agreement.

        NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants and conditions herein contained, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

        For purpose of this Agreement:

        Section 1.1  "cGMPs" shall mean the current Good Manufacturing Practices
promulgated by the United States Food and Drug Administration ("FDA") and other
applicable government regulatory agencies. MedImmune Oncology shall keep PPG
regularly informed about any amendment or modification to relevant portions of
its regulatory registrations for the Product.

        Section 1.2  "Confidential Information" shall have the meaning set forth
in Section 7.1.

1

--------------------------------------------------------------------------------


        Section 1.3  "Preparation" and/or "Prepare" shall mean any and all steps
and operations required in the sourcing of raw material, synthesis, manufacture,
processing, subdividing, quality control, quality assurance, testing, storage
and packaging of Product for shipment.

        Section 1.4  "Product" shall mean Amifostine Drug Substance together
with changes, modifications and improvements instituted during the term hereof
as described more fully on Exhibit "C" attached and made a part hereof.

        Section 1.5  "Specifications" shall have the meaning set forth in
Section 4.1 hereof.

        Section 1.6  "Contract Year" shall mean a calendar year under this
Agreement.

ARTICLE II

SALE AND DELIVERY OF PRODUCT

        Section 2.1  Subject to the terms and conditions set forth in this
Agreement, PPG agrees to Prepare and sell, and MedImmune Oncology agrees to
purchase from PPG, the Product as follows:

Prior to the beginning of each calendar quarter, MedImmune Oncology shall
provide to PPG, in writing, a (CONFIDENTIAL TREATMENT REQUESTED) forecast of its
requirements for deliveries of the Product during the next (CONFIDENTIAL
TREATMENT REQUESTED) (hereinafter the "Delivery Schedule"). The quantities
forecast for delivery in the (CONFIDENTIAL TREATMENT REQUESTED) in a Delivery
Schedule shall be firm commitments to purchase and sell; and the (CONFIDENTIAL
TREATMENT REQUESTED) included in a Delivery Schedule shall be for planning
purposes and may be revised up or down by MedImmune Oncology. Exhibit "A" sets
forth MedImmune Oncology's non-binding requirements forecast for the Contract
Years 2001-2003.

        Section 2.2  PPG agrees, at the request of MedImmune Oncology, to
provide Product at the agreed upon price set forth in the Price Schedule
attached hereto as Exhibit "B" and subject to the provisions of Section 3.1.

        Section 2.3  Subject to Section 2.5, PPG shall provide (CONFIDENTIAL
TREATMENT REQUESTED) to (CONFIDENTIAL TREATMENT REQUESTED) of MedImmune
Oncology's requirements for the Product, at MedImmune Oncology's option. Subject
to Section 2.5, MedImmune Oncology shall purchase from PPG a minimum of
(CONFIDENTIAL TREATMENT REQUESTED) to (CONFIDENTIAL TREATMENT REQUESTED) of
MedImmune Oncology's global requirements for the Product, provided however, that
PPG may elect to qualify a second manufacturing location for production of
Product by informing of its intent to do so in writing. Within 90 days of such
notification, PPG will provide to MedImmune documentation which describes PPG's
qualification protocols and validation plans. PPG and MedImmune will cooperate
to complete such qualification in a timely manner. Upon successful qualification
of the alternate manufacturing location by MedImmune, MedImmune shall be
obligated to purchase (CONFIDENTIAL TREATMENT REQUESTED) of MedImmune Oncology's
global requirement for Product.

        Section 2.4  PPG shall at all times maintain a minimum inventory of at
least (CONFIDENTIAL TREATMENT REQUESTED) of the amount of the Product purchased
by MedImmune Oncology during the preceding (CONFIDENTIAL TREATMENT REQUESTED).
PPG shall at all times maintain a minimum annual capacity reserved for
production of the Product for MedImmune Oncology of the quantity of Product
specified for delivery in the most recent Delivery Schedule. Notwithstanding
anything to the contrary in this Section 2.3, should PPG be required to replace
Product pursuant to its obligations in Article 4, PPG may utilize the inventory
of the Product even though that may result in a temporary situation in which
inventory is less than required by this Section 2.4. PPG shall rebuild the

2

--------------------------------------------------------------------------------


inventory to once again meet the requirements of this Section 2.4 within
(CONFIDENTIAL TREATMENT REQUESTED) days of removing Product to use as
replacement Product.

        Section 2.5  If PPG has not qualified an alternative manufacturing site
subject to Section 2.3, MedImmune Oncology may qualify an alternative source(s)
of supply other than PPG and may secure Product from such alternative source(s)
for amounts in excess of (CONFIDENTIAL TREATMENT REQUESTED) of its requirements.
MedImmune Oncology shall not make the alternative source(s) MedImmune Oncology's
principal supplier of Product unless PPG has materially failed to meet MedImmune
Oncology's orders in a period of more than (CONFIDENTIAL TREATMENT REQUESTED) or
this Agreement is terminated or has by its terms expired. After (CONFIDENTIAL
TREATMENT REQUESTED) in which PPG has materially failed to meet MedImmune
Oncology's orders, both parties agree that MedImmune Oncology may use an
alternate source to supply MedImmune Oncology's needs until PPG is able to again
furnish MedImmune Oncology's needs.

        Section 2.6  PPG agrees to sell the Product exclusively to MedImmune for
pharmaceutical applications. PPG agrees that during the term of this Agreement
and for a period of (CONFIDENTIAL TREATMENT REQUESTED) thereafter, it will not
compete, or assist third parties to compete, directly or indirectly with
MedImmune Oncology in the sale of the Product.

        Section 2.7  MedImmune Oncology shall submit purchase orders for Product
to PPG at least (CONFIDENTIAL TREATMENT REQUESTED) prior to the date of shipment
specified therein. MedImmune Oncology's purchase orders shall (i) reference this
Agreement; (ii) be submitted in writing; (iii) state the quantity of Product
ordered; (iv) specify the delivery location; and (v) state the desired date of
shipment. In no event shall the use of any form of purchase order be effective
to vary, alter, modify or add to the terms and provisions of this Agreement; nor
will the acceptance of any such purchase order have the effect of substituting
the provisions set forth on such form for the provisions contained in this
Agreement. MedImmune Oncology may reschedule such purchase order no later than
(CONFIDENTIAL TREATMENT REQUESTED) prior to the date of scheduled manufacturing.
In no event shall MedImmune Oncology's right to reschedule such Purchase Order
abrogate any of its obligations under Section 2.1.

        Section 2.8  PPG shall exercise reasonable, diligent efforts to ship
Product in the quantities and on the dates specified in MedImmune Oncology's
purchase orders. Sales of Product by PPG to MedImmune Oncology shall be made CIP
(as in Incoterms 1990), to MedImmune Oncology's facility in Nijmegen, the
Netherlands, or such other location as may be specified by MedImmune Oncology to
PPG from time to time hereunder.

ARTICLE III

PAYMENT TERMS

        Section 3.1  The Base Prices to be paid by MedImmune Oncology for
quantities of Product purchased pursuant to this Agreement are set forth in
Exhibit "B", except for freight and insurance which will be billed (CONFIDENTIAL
TREATMENT REQUESTED). The prices set forth on Exhibit "B" shall be subject to
the following adjustments, as applicable:

        PPG and MedImmune Oncology will adjust the prices in Exhibit B such that
any benefit or loss due to the change in exchange rate will be shared equally by
the parties according to the following:

Average Exchange Rate ("AER") is defined as the average Euro per US$ exchange
rate which has prevailed for the previous (CONFIDENTIAL TREATMENT REQUESTED)
prior to the date of invoicing.

3

--------------------------------------------------------------------------------


"Invoice Price" is defined as such:

For invoices for which the AER is greater than or equal to (CONFIDENTIAL
TREATMENT REQUESTED) Euro per US$ and less than or equal to (CONFIDENTIAL
TREATMENT REQUESTED) per US$ the Invoice Price is equal to (CONFIDENTIAL
TREATMENT REQUESTED) divided by the AER multiplied by the Base Price then in
effect

For invoices for which the AER is greater than (CONFIDENTIAL TREATMENT
REQUESTED) the Invoice Price is equal to (CONFIDENTIAL TREATMENT REQUESTED)
multiplied by the Base Price then in effect.

For invoices for which the AER is less than (CONFIDENTIAL TREATMENT REQUESTED)
the Invoice Price is equal to (CONFIDENTIAL TREATMENT REQUESTED) multiplied by
the Base Price then in effect.

In summary:

For AER>(CONFIDENTIAL TREATMENT REQUESTED) Invoice price = (CONFIDENTIAL
TREATMENT REQUESTED)× Base Price in effect

For (CONFIDENTIAL TREATMENT REQUESTED)<AER<(CONFIDENTIAL TREATMENT REQUESTED)
Invoice price= (CONFIDENTIAL TREATMENT REQUESTED)/AER × Base Price in effect

For AER<(CONFIDENTIAL TREATMENT REQUESTED) Invoice price = (CONFIDENTIAL
TREATMENT REQUESTED) × Base Price in effect

        In the event that MedImmune Oncology makes changes to the Specifications
which result in material increases in the cost to PPG to Prepare the Product,
PPG and MedImmune Oncology shall negotiate in good faith an appropriate and
reasonable price adjustment. In the event that the regulatory authorities other
than the regulatory authorities of the United States, the EC countries or Japan,
require additional cGMP requirements or changes to the Specifications in order
to allow commercialization of Product in their respective countries, the parties
shall negotiate in good faith an appropriate and reasonable price adjustment
relating solely to quantities of Product for which such changes are necessary.

        In the event that the parties do not agree on such price adjustment,
then both parties will appoint a mutually acceptable independent expert whose
findings will be binding on both PPG and MedImmune Oncology. Said expert shall
transmit to both parties its findings within three months from the date of its
appointment. If the parties are unable to agree on an independent expert, the
matter shall be settled in accordance with Section 12.3 hereof.

        Section 3.2  All prices of Product shall be on the basis of
(CONFIDENTIAL TREATMENT REQUESTED) as in Incoterms 1990.

        Section 3.3  The purchase price for Product shall be paid to PPG no
later than (CONFIDENTIAL TREATMENT REQUESTED) days after the date of PPG's
invoice to MedImmune Oncology. In no event shall PPG invoice MedImmune Oncology
for the Product prior to delivery. All invoices from PPG to MedImmune Oncology
covering Product shipped to MedImmune Oncology shall be stated in, and all
payments to PPG by MedImmune Oncology shall be made in United States Dollars
(US$). However, the parties hereto may agree at the beginning of each Contract
Year that such invoices and payments will be in European Monetary Units (Euro),
provided, however, that said prices may be adjusted by mutual agreement of the
parties by an amount sufficient to cover PPG'S currency exchange risk and costs.

        In the event that the Euro to US$ exchange rate is greater than
(CONFIDENTIAL TREATMENT REQUESTED) or less than (CONFIDENTIAL TREATMENT
REQUESTED) for

4

--------------------------------------------------------------------------------


more than (CONFIDENTIAL TREATMENT REQUESTED), then either party may request a
renegotiation of the Base Prices in Exhibit "B" in writing to the other party.
Both parties will commence such negotiations within 30 days of receipt of the
written request. If the parties fail to agree to a modification of the base
prices within 60 days of commencement of the negotiation, then the dispute will
be settled in accordance with Section 12.3.

        Section 3.4  Payments due to PPG shall be made by wire transfer or by a
mutually agreeable method to the bank account of PPG of which PPG shall advise
MedImmune Oncology from time to time.

ARTICLE IV

MANUFACTURE AND SUPPLY

        Section 4.1  Prior to the date of the Prior Agreement, MedImmune
Oncology (then U.S. Bioscience, Inc.) transferred to PPG, and PPG hereby
acknowledges receipt of, copies of MedImmune Oncology's specifications for the
manufacture and testing of the Product, and such specifications have been
revised from time to time under the Prior Agreement. The current specifications
for the Product are attached hereto as Exhibit "C" and made a part hereof (such
specifications, as revised in accordance with this Section 4.1, hereinafter
being defined as the "Specifications"). The Preparation of the Product shall be
carried out by PPG in accordance with applicable cGMPs and established quality
standards. The Product shall meet Specifications. MedImmune Oncology shall
provide PPG with all revisions to the Specifications in a timely manner after
such revisions are approved by MedImmune Oncology, as appropriate, such
revisions to be reasonably required for the Product. All revisions or deviations
from Specifications for Product must be made in accordance with the Change
Control Procedures set forth in Exhibit "D".

        Section 4.2  PPG shall prepare and make available to MedImmune Oncology
for review and comment comprehensive and complete documentation including the
Drug Master File(s) with regard to the manufacture and testing of Product which
will include, but not be limited to, testing of all raw materials, in-process
and finished product applications; and review of master and working batch
records for processing and packaging and all supporting analytical
documentation. Such documentation shall be in a format consistent with cGMP's or
FDA or other regulatory agencies requirements, and shall be prepared with
respect to the manufacture of each batch of Product.

        Section 4.3  PPG shall prepare and maintain a current master production
batch record in English. At the time of execution of this Agreement, PPG shall
provide MedImmune Oncology with a copy of the then current master production
batch record in English. Thereafter, PPG shall provide to MedImmune Oncology any
updates of this master record in English within (CONFIDENTIAL TREATMENT
REQUESTED) of any such update being submitted. PPG shall not change the master
production batch record without the prior written approval of MedImmune
Oncology.

        Section 4.4  For each batch Prepared, PPG shall provide MedImmune
Oncology with a certificate of analysis and a certificate of compliance,
specifically providing that the Product meets Specifications, in the English
language, for the Product no later than (CONFIDENTIAL TREATMENT REQUESTED) after
completion of manufacture of such batch.

        Section 4.5  Within (CONFIDENTIAL TREATMENT REQUESTED) from receipt by
MedImmune Oncology of the certificate of analysis for Product set forth in
Section 4.4, MedImmune Oncology shall notify PPG in writing whether it approves
of the release of Product for shipment. Upon receipt of such notification from
MedImmune Oncology, PPG shall within one (1) week ship the certificated amount
of Product to MedImmune Oncology's designee.

        MedImmune Oncology shall confirm to PPG in writing within (CONFIDENTIAL
TREATMENT REQUESTED) of arrival of a shipment of Product, the identity and
amount of Product received, and

5

--------------------------------------------------------------------------------


condition of the shipment based solely upon a visual inspection. Such MedImmune
Oncology confirmation shall not constitute acceptance of the Product, nor shall
it be construed as any indication of whether or not the Product conforms to
Specifications.

        Section 4.6  MedImmune Oncology or its designee shall have (CONFIDENTIAL
TREATMENT REQUESTED) after shipment to inspect each shipment of Product to
determine whether the Product included in such shipment conforms to the
Specifications. MedImmune Oncology shall promptly give PPG written notice of any
aspect in which Product fails to conform to Specifications. If MedImmune
Oncology fails to notify PPG of any nonconformity within such (CONFIDENTIAL
TREATMENT REQUESTED) period, MedImmune Oncology shall be deemed to have accepted
the Product as shipped, provided, however, that with respect to any
nonconformity due to latent defects, MedImmune Oncology shall be entitled to
reject the nonconforming Product within (CONFIDENTIAL TREATMENT REQUESTED) after
discovering the latent defects. In the event of contestation of quality by
MedImmune Oncology as provided in this Section and that such contestation is not
accepted by PPG, a sample of the contested batch sealed by PPG in compliance
with applicable regulations shall be submitted by PPG to a relevant state
approved unrelated and independent laboratory, mutually acceptable to both
parties, and the check assay of said laboratory shall be accepted by the two
parties as final and binding. The cost of said analysis made by the laboratory
shall be borne by the failing party.

        If any production batches of the Product fail to meet the Specifications
as evidenced by the laboratory check assay, MedImmune Oncology shall have the
right to return such batches, in which case the cost of the rejected batches
(including raw materials, labor, manufacturing overhead and quality control) or,
if applicable, the cost of any work (any rework not included in the Drug
Manufacturing File must be approved in advance by MedImmune Oncology) will be
borne by PPG unless such failure is due to the negligence of MedImmune Oncology.
In the event that MedImmune Oncology rejects or returns any batch of Product
pursuant to this Section, it shall receive replacement of such batch. In no
event shall MedImmune Oncology's damages for rejected Product batches exceed
(CONFIDENTIAL TREATMENT REQUESTED).

        Section 4.7  PPG shall make its best reasonable efforts to replace
Product as quickly as possible but in no case more than (CONFIDENTIAL TREATMENT
REQUESTED) after notification of MedImmune Oncology of nonconformity pursuant to
Section 4.6.

        Section 4.8  In the event the check assay made by the laboratory as
provided in Section 4.6 hereabove concludes the nonconformity of the Product,
MedImmune Oncology and PPG shall meet immediately to agree upon the corrective
actions, if any, to be implemented. PPG will cease further production of the
Product until MedImmune Oncology and PPG formally agree in writing on such
corrective actions. PPG may at its own risk continue to produce Product during
this period with no obligation to MedImmune Oncology. Should MedImmune Oncology
desire to have Product produced while the investigation is in process, MedImmune
Oncology will be responsible for the fees for service of PPG whether the batch
is accepted or not. Should PPG be required by MedImmune Oncology to produce any
experimental batches of Product to elucidate or resolve the source of the batch
rejection, billings for these batches will be separate from and exclusive of the
fees stated in the attachment.

        Section 4.9  PPG shall provide access to information and support needed
during investigations addressing customer complaints and/or recalls. All
documents and updates with regard to the Preparation of the Product which are
required by any regulatory agency shall be provided by PPG, and PPG shall submit
to all inquiries and inspections by such regulatory agencies. All documents
provided by PPG to any regulatory agency shall be provided to MedImmune Oncology
in advance, if feasible, and in no case shall such documents be provided to
MedImmune Oncology more than two (2) days after such documents are provided to
any regulatory agency.

6

--------------------------------------------------------------------------------


        Section 4.10  PPG shall properly dispose of all manufacturing waste and
associated contaminated materials in accordance with all applicable laws,
including French laws and environmental regulations. Upon MedImmune Oncology's
request, PPG shall supply to the FDA or any official government agency an
official statement, a model of which is attached hereto as Exhibit "E" stating
that PPG is in conformance with relevant environmental regulations. PPG shall
provide at the request of MedImmune Oncology from time to time a letter from the
appropriate governmental authority certifying that the site is in compliance
with environmental laws applicable to PPG.

        Section 4.11  PPG shall maintain its facilities utilized in the
performance of this Agreement or which in any way affect such performance to
meet all cGMP requirements.

ARTICLE V

STORAGE

        Section 5.1  PPG shall purchase, receive, test, store and secure all
Product and materials used for the Preparation of the Product by means which
meet all cGMP requirements.

ARTICLE VI

QUALITY CONTROL

        Section 6.1  PPG shall perform quality control and quality assurance
review of all aspects of Product Preparation on an individual batch basis. Such
review shall include, but shall not be limited to: raw material handling and
testing, manufacturing, including all reprocessing and packaging, in-process and
finished product testing. The review shall be made to ensure and certify
compliance of all PPG's activities to all Specifications and cGMP requirements
for the Product. Such quality control and quality assurance review shall include
acceptance and approval of all associated documentation, as more fully set forth
in Sections 4.2, 4.3, and 4.4 by PPG on an individual batch basis.

        Section 6.2  PPG shall keep all samples including raw materials, in
process and final Product relating to the manufacture of each batch of the
Product in accordance with the cGMP provided said samples do not represent a
danger and are in stable substance form.

        In the event of an investigation or claim from a third party made to
MedImmune Oncology, PPG shall, except as provided hereabove, provide MedImmune
Oncology on MedImmune Oncology's request, a sample of raw materials, in-process
samples and/or final Product from a production batch of the Product only.

        Upon MedImmune Oncology's request, PPG shall supply to MedImmune
Oncology an official statement stating that drug substance reserve samples of
Product are kept in compliance with cGMP, except as provided hereabove.

        Section 6.3  PPG shall promptly notify MedImmune Oncology of any FDA or
other regulatory agency inspections, pre-approval inspections, or any other FDA
or other regulatory interactions relating to PPG operations and concerning the
manufacture of the Product.

        PPG shall provide MedImmune Oncology with copies of all regulatory
inspections and reports, including reports of the FDA, within 48 hours of
receipt of such reports by PPG.

        Section 6.4  Nothing contained in this Article VI shall relieve PPG of
its responsibility to Prepare the Product in accordance with the Specifications
and to perform the necessary quality control tests and quality assurance review
on the Product.

7

--------------------------------------------------------------------------------


ARTICLE VII

CONFIDENTIALITY—PATENT RIGHTS

        Section 7.1  MedImmune Oncology and PPG agree that all data disclosed to
the other party pursuant to the Prior Agreement or this Agreement or otherwise
related to the Preparation or distribution of the Product, except as stated
below, is of a most highly confidential nature (the "Confidential Information"),
and in accepting such data for its internal use the receiving party has agreed
and agrees to use such Confidential Information for no other purpose than in
furtherance of the transactions contemplated by this Agreement and to protect
and maintain such data in strict confidence and not disclose such data, or any
part thereof, to any person, firm or other entity, including but not limited to
affiliates and subsidiaries of the receiving party, except to (i) employees of
the receiving party, or its affiliates or subsidiaries who are bound by legally
enforceable written agreements to keep said data confidential; (ii) any
government agency if required by law or regulation in connection with the
performance of the terms of this Agreement or in support of regulatory filings;
or (iii) third parties upon prior written consent of the disclosing party. The
confidentiality provisions set forth herein shall survive termination of this
Agreement during a period of five (5) years regardless of the cause of
termination. The confidentiality provisions shall apply to Confidential
Information except to the extent that:

(i)Information is already or will be properly in the public domain at the time
of disclosure;

(ii)Information is known to the recipient prior to communication by the
disclosing party (or its predecessor) as shall be established by competent proof
by the recipient;

(iii)Information which is required by law, administrative or judicial order to
be disclosed, provided that such disclosure is subject to all applicable
governmental or judicial protection available for like material and the
recipient notifies the disclosing party in writing in advance of such intended
disclosure, promptly after the recipient becomes aware of the disclosure
requirement.

        Section 7.2  PPG agrees that it shall not use or assist or permit any
other person or party to use any MedImmune Oncology Confidential Information,
marketing data, Preparation, distribution or business information obtained as a
result of the transactions hereunder, in any way which interferes with the
marketing or sales, by MedImmune Oncology or its duly-appointed agents,
employees, representatives, distributors, subsidiaries or affiliates, of the
Product subject to this Agreement.

        Section 7.3  Upon expiration or termination of this Agreement, the
receiving party shall return to the disclosing party all originals and copies of
manuals, correspondence, documents, records or other confidential written
instructions it may have received concerning the Preparation of Product except
that the receiving party's Legal Department may retain one set of copies of such
materials in its secured records for purposes of defining and/or meeting its
obligations of confidentiality hereunder or for use as otherwise contemplated in
this Agreement. If equipment was purchased by MedImmune Oncology for projects
under this Agreement, said equipment will be returned to MedImmune Oncology upon
termination of this Agreement unless otherwise specified. Notwithstanding any
other provision of this Agreement and subject to Section 7.4 (iv) hereof, PPG
agrees that upon expiration or termination of this Agreement, MedImmune Oncology
shall have the full unencumbered right without further payment to use PPG
Confidential Information related to the Preparation of the Product to Prepare
and have others on its behalf Prepare the Product.

        Section 7.4  PPG agrees to communicate promptly to MedImmune Oncology
any ideas and improvements conceived or made by PPG after the Effective Date
arising from PPG's activities under this Agreement and relating to the
processing or production of the Product (hereinafter referred to as the
"Improvement") under the following conditions.

8

--------------------------------------------------------------------------------


(i)All rights and title to Improvements (patented, patentable or unpatentable)
which are related to said processing or production without any other foreseeable
applications shall be assigned to MedImmune Oncology, without cost to MedImmune
Oncology, which shall have the right to utilize such Improvements freely in the
process of the Product;

(ii)All rights and title to Improvements (patented, patentable or unpatentable)
which apply to said processing and production and which have also other
applications, and provided that specific know-how of PPG developed prior to the
execution date of the Prior Agreement is not contained in said Improvements
shall be licensed to MedImmune Oncology without cost to MedImmune Oncology
(subject to Section 7.4(iv)), on a perpetual, royalty-free worldwide exclusive
basis, to utilize such Improvements freely in the process of the Product only;

(iii)A perpetual, royalty-free worldwide exclusive license limited to processing
or production of the Product shall be granted by PPG to MedImmune Oncology,
without cost to MedImmune Oncology (subject to Section 7.4(iv)), for
Improvements (patented, patentable or unpatentable) related to said processing
and which also have other application but in which specific PPG's know-how
developed prior to the execution date of the Prior Agreement is contained; and

(iv)In the event that MedImmune Oncology obtains rights pursuant to
Section 7.4(ii) or (iii) to any Improvements that materially reduce the cost of
the process of the Product and MedImmune Oncology elects to qualify an
alternative source(s) using these rights, then MedImmune Oncology agrees to pay
a royalty to PPG for such improvements used by such alternative source. This
royalty payment will be negotiated in good faith and mutually agreeable terms
and will equal (CONFIDENTIAL TREATMENT REQUESTED). PPG agrees that it will
assist in the transfer of the technology with PPG's reasonable out-of-pocket
expenses paid by MedImmune Oncology.

        Section 7.5  All proprietary data, technology and information relating
to the use, application or manufacture of Product or any improvement,
modification or refinement thereof, whether patented or unpatented, which is
developed or acquired by PPG shall be treated as Confidential Information first
disclosed and made known to PPG by MedImmune hereunder and shall be maintained
and administered by PPG in accordance with the provisions of Sections 7.1, 7.2,
7.3 and 7.4. PPG agrees to do and cause to be done all matters and things as it
may reasonably and lawfully be required to do to secure to MedImmune Oncology
the full right of use and enjoyment thereof in and for all countries, including
any and all measures necessary to insure that title to MedImmune Oncology in and
to the aforementioned inventions and other materials shall be full and clear of
any claim of any of its present or future employees. PPG also agrees to
cooperate with MedImmune Oncology to the full extent necessary in the filing and
prosecutions of any patent applications, including the execution of any
documents required in connections herewith.

ARTICLE VIII

WARRANTIES AND INSPECTION

        Section 8.1 PPG  warrants that it will Prepare and test the Products in
accordance with cGMPs and the requirements established for the Product in the
Specifications.

        Section 8.2  MedImmune Oncology or its authorized representatives, upon
reasonable notice, shall have the right, at its sole cost and expense, to
conduct during normal business hours and days quality assurance audits or other
inspections of PPG's facilities to inspect and observe PPG compliance with cGMP,
PPG's Preparation, quality control and quality assurance procedures. During such
audits MedImmune Oncology shall have access to facilities, equipment and
documentation.

9

--------------------------------------------------------------------------------


        Section 8.3  PPG shall make available to MedImmune Oncology during
quality assurance audits or other inspections all records and documentation
relating to the Preparation and quality control of Product. PPG shall also
provide MedImmune Oncology, at MedImmune Oncology's reasonable request, with
copies of such records during on-site inspections.

ARTICLE IX

FORCE MAJEURE

        Section 9.1 Neither party shall be liable for failure to perform or for
delay in performing any provision of this Agreement that such party is required
to perform, if such failure or delay is caused by labor disputes, lack of supply
of materials through no fault of such party, an act of God, riot, fire,
explosion, flood, hostilities of war, executive legislation or administrative
order, restriction or controls of any governmental agency, or other conditions
reasonably beyond the control of such party. However, if any such cause results
in a delay in performance of this Agreement by either party by more than sixty
(60) days, then the parties shall meet and discuss what, if any, modifications
of the terms of the Agreement may be required in order to arrive at an equitable
solution.

ARTICLE X

INDEMNIFICATION

        Section 10.1  Except as provided in Section 10.2, MedImmune Oncology
agrees to indemnify and hold PPG harmless from and against any loss, damage,
liability or expense to PPG (including without limitation reasonable attorneys
fees) arising out of or in connection with (i) any action, suit, claim, demand
or prosecution that may be brought or instituted against PPG based on or arising
out of MedImmune Oncology's distribution of Product, and (ii) any recalls
involving Product. Notwithstanding harmless PPG to the extent that any such
action, suit, claim, demand, or prosecution arises out of PPG's failure to
conform to cGMPs or other applicable regulatory standard, or out of PPG's
negligence, willful misconduct, or illegal conduct.

        Section 10.2  PPG agrees to indemnify and hold MedImmune Oncology
harmless from and against any loss, damage, liability or expense (including
without limitation reasonable attorneys fees) arising out of or in connection
with any action, suit, claim, demand or prosecution that may be brought or
instituted against MedImmune Oncology resulting from:

(i)Product that materially failed to meet the Specifications at the time of
shipment, unless such failure was or reasonably should have been detected by
MedImmune Oncology utilizing the testing procedures then in effect on receipt of
the Product in compliance with the provisions of Section 4.6;

(ii)PPG's negligence or its failure to comply with applicable law or government
regulations or cGMP with respect to PPG's responsibilities in the Preparation of
Product unless such failure was detected by MedImmune Oncology utilizing the
testing procedures then in effect on receipt of the Product in compliance with
the provisions of Sections 4.6; or

(iii)Breach by PPG of any covenant, representation, or warranty contained in the
Agreement unless such failure was detected by MedImmune Oncology utilizing the
testing procedures then in effect on receipt of the Product in compliance with
the provisions of Sections 4.6.

        Section 10.3  If any action, suit, claim, demand or prosecution
(collectively, an "Action") is brought against a party (the "Indemnitee") in
respect of indemnification which may be sought hereunder, the Indemnitee shall
immediately notify the party who is to Indemnify (the "Indemnitor") of such
Action and shall extend to the Indemnitor the opportunity to defend against such
Action, at the Indemnitor's sole expense and through legal counsel reasonably
acceptable to Indemnitee, provided that the

10

--------------------------------------------------------------------------------


Indemnitor proceeds in good faith, expeditiously and diligently. Indemnitee
shall, at its option and expense, have the right to participate in any defense
undertaken by Indemnitor with legal counsel of its own selection. No settlement
or compromise of any action may be made by Indemnitee without the prior written
consent of Indemnitor.

ARTICLE XI

TERM OF AGREEMENT

        Section 11.1  This Agreement shall come into effect on the Effective
Date as set forth at the beginning hereof and shall supersede the Prior
Agreement thereafter. Unless earlier terminated in accordance with the
provisions hereof, this Agreement shall remain in force until December 31, 2005.
This Agreement shall automatically be then extended for consecutive two (2) year
periods, unless either party notifies the other, in writing, of its intention
not to renew at least (CONFIDENTIAL TREATMENT REQUESTED) prior to the expiration
of the initial term of this Agreement or at any time thereafter.

        Section 11.2  Upon early termination of this Agreement consequent to a
failure by PPG, PPG will cooperate fully with MedImmune Oncology to facilitate
transfer of all manufacturing aspects, equipment, material, documentation and
all other items related to the manufacture of Products to any MedImmune Oncology
identified alternative manufacturing site(s). Should MedImmune Oncology be
unable to identify, qualify and receive FDA approval of any alternative
manufacturing site within the (CONFIDENTIAL TREATMENT REQUESTED) notification
period provided in Section 11.1 despite all reasonable efforts and due
diligence, PPG will continue to manufacture the Product for an additional
(CONFIDENTIAL TREATMENT REQUESTED) grace period or until an appropriate
manufacturing site is able to produce the Product, whichever occurs first. PPG's
cooperation in facilitating such transfer shall be at no cost to MedImmune
Oncology.

        Section 11.3  Notwithstanding the cause of termination, the foregoing
undertakings of confidentiality, non-use and non-competition agreed to in this
Agreement shall continue and remain in full force and effect subject to
provisions of Section 2.6.

        Section 11.4  Either party may terminate this Agreement for a material
breach by the other party by giving the breaching party written notice,
specifying the breach relied on, and giving the breaching party (CONFIDENTIAL
TREATMENT REQUESTED) to cure such breach. If the default has not been cured at
the end of the (CONFIDENTIAL TREATMENT REQUESTED) period, then, upon notice
thereof to the breaching party by the other, this Agreement shall terminate.

        Section 11.5  In the event of filing of a petition of bankruptcy or
insolvency by either party or the appointment of a receiver for property of
either party, the other party may immediately terminate this Agreement with no
liability whatsoever to the first party, subject however to relevant
legislation.

        Section 11.6  Any termination of this Agreement will have no effect on
performance obligations or amounts to be paid which have accrued up to the
effective date of such termination.

ARTICLE XII

MISCELLANEOUS

        Section 12.1  The parties hereto undertake to use every reasonable
endeavor to carry out the terms and the respective obligations of this Agreement
but should the action of their parties or economic conditions outside the
control of either party, create a situation in which the effect of any
provisions hereof is severely inequitable, then the parties agree to negotiate
in good faith for such revision of this Agreement as may be reasonable to reach
an equitable resolution, including early termination.

11

--------------------------------------------------------------------------------


        Either party desiring to negotiate for revision in accordance with this
Section shall give the other party a statement in writing setting forth the
circumstances of the hardship suffered from, with a request for a meeting of
representatives at the time and place convenient to such party in a period
between thirty (30) and sixty (60) days following the request. The other party
shall not withhold its agreement unreasonably.

        Section 12.2  All notices given or requests made under this Agreement
shall be in writing and shall be delivered or mailed by certified or registered
mail with a return receipt requested or by a reputable express delivery service
to the party for which it is intended at its address as set forth below, or at
such other addresses as the addressee may have designated to the other party in
writing. Any notice shall be deemed given only upon actual delivery thereof at
the proper address.

All notices to MedImmune Oncology shall be addressed to:
 
 
MedImmune Oncology, Inc.     c/o MedImmune, Inc.     660 Research Drive    
Frederick, MD 21703
 
 
Attn: Senior Director, Materials Management and Contract manufacturing with a
copy to the office of the General Counsel, Business Development Dept. located at
 
 
MedImmune, Inc.     35 West Watkins Mill Road     Gaithersburg, MD 20878
All notices to PPG shall be addressed to:
 
 
Attn: Business Manager, PPG-Sipsy US Operations with a copy to the office of the
General Counsel     PPG Sispy, A Unit of PPG-Industries, Inc.     One PPG Place,
36th Floor     Pittsburgh, PA 15272 USA

        Section 12.3  The parties hereto shall use their best efforts to settle
amicably any controversy arising out of this Agreement. Should no amicable
settlements be reached, any dispute arising in connection with this Agreement
shall be finally settled under the Rules of Conciliation and Arbitration of the
International Chamber of Commerce by one or more arbitrators appointed in
accordance with the said Rules. The place of arbitration shall be New York, New
York. Language of arbitration shall be the English language.

        Section 12.4  This Agreement shall inure to the benefit of and be
binding upon the undersigned parties, their respective legal successors and
assigns. This Agreement specifically contemplates that either party shall have
the right to assign their rights and duties under this Agreement, subject to
prior approval of the other, such approval not to be unreasonably withheld. In
the event that this Agreement is assigned to a third party, the assignor shall
remain responsible for the performance of the obligations by its assignee herein
and the assignor shall remain severally and jointly liable with the assignee for
the failure to perform its obligations provided for herein.

        Section 12.5  PPG shall notify MedImmune Oncology promptly after any
change of control of PPG. MedImmune Oncology shall have the right to reasonably
terminate this Agreement by notice to PPG within 60 days after receipt of PPG's
notice in accordance with the preceding sentence, such termination to take
effect 180 days after the change of control. For purposes of this Agreement a
"change in control" shall mean (i) a merger, consolidation or combination in
which PPG is not the surviving corporation; (ii) a change in ownership such that
any person or entity becomes the beneficial

12

--------------------------------------------------------------------------------


owner, directly or indirectly of 50% or more of the combined voting power of
PPG's then outstanding voting securities; or (iii) a purchase of the business or
assets of PPG necessary to perform the services contracted for hereunder.

        Section 12.6  This Agreement may not be changed, waived, discharged, or
terminated orally, but only by an instrument in writing signed by the parties.

        Section 12.7  The parties agree that the provision of the Agreement,
together with any amendments, schedules and attachments hereto, represent the
entire agreement between them with respect to the subject matter hereof and
supersede any other agreements or understandings they may have with respect
thereto.

        Section 12.8  This Agreement shall be governed by and construed,
interpreted, enforced and applied in accordance with the law of the State of New
York.

        Section 12.9  This Agreement shall be executed in duplicate originals
with each party retaining one original for its files.

        Section 12.10  The invalidity of one or more provisions of this
Agreement shall not affect the validity of the Agreement as a whole, unless the
invalid provisions are of such essential importance to this Agreement that it is
to be reasonably assumed that the parties would not have entered into this
Agreement without the invalid provisions.

        Section 12.11  Should any part of this Agreement be in conflict with any
applicable law, all other provisions of this Agreement shall remain in force and
the parties hereto shall mutually and in good faith modify the conflicting
provisions so as to maintain essentially the spirit hereof and the original will
of the parties.

        Section 12.12  Nothing herein contained shall be deemed to create any
relationship in the nature of agency, joint venture, partnership or similar
relationship between MedImmune Oncology and PPG. PPG, its agents, employees, and
dealer under no circumstances shall be deemed to be agents, or representatives
of MedImmune Oncology, nor will any of them have the right to enter into any
contracts or commitments in the name of MedImmune Oncology or otherwise bind or
commit MedImmune Oncology.

        Section 12.13  Affirmative Action Notice: PPG is hereby notified that
PPG and any subcontractors permitted hereunder may be subject to the provisions
of 41 CFR Section 60-1.4, 41 CFR 60-250.4 and 41 CFR Section 60-741.4 with
respect to affirmative action program and plan requirements.

        WITNESS the signatures on behalf of the parties hereto by their duly
authorized representatives making this Agreement effective as of the date first
set forth above.

MEDIMMUNE ONCOLOGY, INC.   PPG INDUSTRIES, INC.
By:
/s/  MELVIN D. BOOTH      

--------------------------------------------------------------------------------

Melvin D. Booth
 
By:
/s/  THOMAS VON LEHMER      

--------------------------------------------------------------------------------

Thomas Von Lehmer Title: President   Title: Vice President Date: 1/24/01   Date:
1/18/01

13

--------------------------------------------------------------------------------
